 

Exhibit 10.7

FATE THERAPEUTICS, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”) of Fate Therapeutics, Inc., a Delaware corporation (the
“Company”), is to provide a total compensation package that enables the Company
to attract and retain, on a long-term basis, high-caliber directors who are not
employees or officers of the Company.  In furtherance of this purpose, effective
as of the date of approval by the Company’s Board of Directors (the “Board”) of
this Policy (the “Effective Date”), all non-employee directors shall be paid
compensation for services provided to the Company as set forth below:1

Cash Retainers

Annual Retainer for Board Membership:  $40,000 for general availability and
participation in meetings and conference calls of the Board.  No additional
compensation for attending individual Board meetings.  

Additional Annual Retainers for Committee Membership and Service as Chairperson:

Board Chairperson:

$30,000

Audit Committee Chairperson:

$15,000

Audit Committee member:

$7,500

Compensation Committee Chairperson:

$10,000

Compensation Committee member:

$5,000

Nominating and Corporate Governance Committee Chairperson:

$7,000

Nominating and Corporate Governance Committee member:

$3,500

No additional compensation for attending individual committee meetings.

 

 

All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director.  Cash retainers owing to
non-employee directors shall be annualized, meaning that with respect to
non-employee directors who join the Board during the calendar year, such amounts
shall be pro-rated based on the number of calendar days served by such director.

 

1

This policy shall supersede any prior arrangements between the Company and the
directors.

 

--------------------------------------------------------------------------------

 

Equity Retainers

Initial Equity Grant: One-time option grant to each new non-employee director
upon his/her election to the Board after the Effective Date to purchase 24,000
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”).  Such initial equity grant shall vest in equal monthly installments
during the 36 months following the grant date, subject to the director’s
continued service on the Board.

On the date of each Annual Meeting of Stockholders:  Annual option grant to each
non-employee director serving on the Board immediately following the Company’s
annual meeting of stockholders to purchase 16,000 shares of Common Stock.  Such
annual equity grant shall vest on the earlier of the one-year anniversary of the
grant date and the Company’s next annual meeting of stockholders, subject to the
director’s continued service on the Board.

The form of option agreement will give directors up to one year following
cessation of service as a director to exercise the options (to the extent vested
at the date of such cessation), provided that the director has not been removed
for cause.

All of the foregoing option grants will have an exercise price equal to the fair
market value of a share of Common Stock on the date of grant.

Expenses

The Company shall reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending Board and committee meetings.

 

Amended and Restated Non-Employee Director Compensation Policy adopted by the
Board of Directors on May 2, 2018.

 